DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 2A and 7-10 should be replaced with line drawings and Figure 4 includes multiple figures that should be separated and separately described in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kosugi et al. [Kosugi hereinafter, US 10,763,053].
In regard to claim 1, Kosugi discloses [in Figs. 2 and 4] a switch device, the switch device comprising: an engagement surface [52] with a touch sensor [56a, 56c] to detect a pointer of a user within operable proximity, the touch sensor [56a, 56c] defining a plurality of detectable locations that extend across the engagement surface [52], a switch defined by the engagement surface, the switch configured to detect force supplied by a user and actuate the switch device; and a controller [81] to receive a signal from the touch sensor [56a, 56c] that includes a representation of one or more of the plurality of detectable locations based on the pointer of the user being detected proximate thereto, and in response to actuation of the switch, output a control signal based on the representation of one or more detectable locations.  
In regard to claim 2, Kosugi discloses [in Fig. 2] the switch device of claim 1, wherein the switch comprises a mechanical rocker switch.  
In regard to claim 3, Kosugi discloses [in Fig. 2] the switch device of claim 1, wherein the switch comprises a pressure sensor.  
In regard to claim 4, Kosugi discloses [in Fig. 2] the switch device of claim 1, wherein the touch sensor [56a, 56c] comprises one or more of a resistive and/or capacitive sensor.  
In regard to claim 5, Kosugi discloses [in Fig. 2] the switch device of claim 1, wherein the touch sensor [56a, 56c] comprises an array of resistive and/or capacitive sensors.  
In regard to claim 6, Kosugi discloses [in Fig. 2] the switch device of claim 1, further comprising a haptic feedback device [71-73].
In regard to claim 7, Kosugi discloses [in Figs 1, 2 and 4] a switch assembly for use in a vehicle to control operation one or more vehicle devices, the switch assembly comprising: a first switch comprising: an engagement surface [52] for receiving user input; a touch sensor [56a, 56c] disposed on the engagement surface [52] having a plurality of locations to detect user input, each location of the plurality of locations corresponding 17to a different target value within a range of predefined minimum and maximum target values; a switch device coupled to the engagement surface, the switch device to detect a user-supplied force and cause the first switch to output a signal in response thereto, the signal including a representation of a selected value, the selected value being between the minimum and maximum target values based on a detected position of the user input; a controller [81] to receive the output signal from the first switch and send a control signal to a vehicle device associated with the first switch, the control signal to cause the vehicle device to adjust operation based on the selected value.  
In regard to claim 8, Kosugi discloses [in Fig. 2] the switch assembly of claim 7, wherein the switch device of the first switch comprises a mechanical rocker switch.  
In regard to claim 9, Kosugi discloses [in Fig. 2] the switch assembly of claim 7, wherein the switch device of the first switch comprises a pressure sensor.  
In regard to claim 10, Kosugi discloses [in Fig. 2] the switch assembly of claim 7, wherein the vehicle device comprises a window controller, and wherein the control signal causes the window controller to transition position to the selected value without further user action.  
In regard to claim 11, Kosugi discloses [in Figs. 2 and 4] the switch assembly of claim 7, further comprising a second switch, the second switch having an engagement surface [53] that extends substantially transverse with the touch sensor of the vehicle device, wherein the controller [81] is further configured to send the control signal in response to actuation of the second switch, the control signal including a representation of the selected value received via the output signal from the first switch.  
In regard to claim 13, Kosugi discloses [in Fig. 2] the switch assembly of claim 7, wherein the first switch is implemented as a pull- to-close switch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tachiiri [US 2016/0156353] discloses a similar switch assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833